DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism of the repair stent (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitations of “the front end”, on line 2, “the end”, on line 3, “the lumen”, on line 4, “the outer surface”, on line 5, “the initial state”, on line 8, “the use state”, on line 10, “the shape”, on line 11, “the body cavity”, on line 11, “the affected area”, on lines 11 and 12, and “the inner wall”, on line 12; there is insufficient antecedent basis for these limitations in the claim.  Furthermore, lines 6-7 set forth the parameter of “there are a plurality of micropores on meshes of the foldable reticulated polylactic acid stent”, however this parameter is found to be confusing since it is not clear if the micropores and/or the meshes and/or the stent are all the same structure or multiple different structures, in which case it is further found to be unclear how exactly the multiple different structures would relate/interact with one another and/or the final structure of the repair stent.  For the purpose of examination, as can be gleaned from the originally filed disclosure of the current application at hand, the above mentioned parameter shall be interpreted as “the foldable reticulated polylactic acid stent comprises a mesh comprising a plurality of micropores”.  Also, line 8 sets forth the limitation of “biological amniotic membranes”, is this the same biological amniotic membrane first disclosed on line 6 of the claim; if so, as can be gleaned from the originally filed disclosure, the limitation the biological amniotic membrane”, for the purpose of clarity and keeping claim terminology consistent, and that is how the limitation shall be interpreted for the purpose of examination.         
Regarding claim 5, which recites the limitations of “the front end”, on line 2, “the end”, on line 3, “the outer surface”, on line 5, “the initial state”, on line 7, “the use state”, on lines 8-9, “the shape”, on line 9, “the body cavity”, on line 10, “the affected area”, on lines 10 and 11, and “the inner wall”, on line 11; there is insufficient antecedent basis for these limitations in the claim.  Furthermore, line 7 sets forth the limitation of “biological amniotic membranes”, is this the same membrane as the “sheet-like amniotic membrane” first disclosed on lines 4-5 of the claim; if so, as can be gleaned from the originally filed disclosure, the limitation on line 7 should be amended to state “the sheet-like amniotic membrane”, for the purpose of clarity and keeping claim terminology consistent, and that is how the limitation shall be interpreted for the purpose of examination.         
Regarding claim 6, which sets forth the parameter of sheet-like polylactic acid being “provided with a locking mechanism to maintain the limit position” (emphasis added), however this parameter is found to be indefinite since it is not clear what exact structure would be needed in order to meet the limitation of a “locking mechanism”.  The originally filed disclosure, of the current application at hand, does not describe, explain and/or illustrate what exact structure “a locking mechanism” entails, and therefore, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 7, which sets forth the parameter of “the sheet-like polylactic acid is a polylactic acid sheet with meshes”, however this parameter is found to be confusing since it is not clear what exactly is meant by a sheet “with” meshes; does this mean the sheet comprises a 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 5 inferentially claim the body as part of the invention by positively reciting “the foldable reticulated polylactic acid stent and attach to the inner wall of the affected area”, on lines 11-12 of claim 1, and “the sheet-like polylactic acid and the sheet-like amniotic membrane and attach to the inner wall of the affected area”, on lines 10- 11 of claim 5.  In order to overcome this rejection(s) it is suggested the words “and attach” be deleted and replaced with the words “configured to be attached” in both claims.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of making/manufacturing are considered to the extent that they further define the claimed structure of the final device. 
It is further to be noted, that according to the preamble of the claims, the invention at hand is “A degradable foldable biological amniotic membrane composite repair stent”, and only claimed structure of the final device of the invention, i.e. the above mentioned stent, bears patentable weight; other supplementary structure, i.e. the “tubular body”, “elastic balloon” etc., will be considered to the extent that they further define the claimed structure of the final device.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schorgl et al. (US PG Pub. 2010/0228335), hereinafter Schorgl.
Regarding claim 1, Schorgl discloses a degradable foldable biological amniotic membrane composite repair stent (125), illustrated in Figures 5a and 5b, comprising a foldable reticulated polylactic acid stent (124) having a lumen, an outer surface of the foldable reticulated polylactic acid stent (124) is coated with a biological amniotic membrane (123), the foldable reticulated polylactic acid stent (124) comprising a mesh comprising a plurality of micropores (P), the plurality of micropores are filled with the biological amniotic membrane (123), illustrated in Figures 5a, 5b and modified figure 5b, below ([0066], Lines 1-6), wherein an elastic balloon (236) is arranged in the lumen of the stent (125), and in an initial state the elastic balloon, the foldable reticulated polylactic acid stent (124/200), and the biological amniotic membrane (123) are compressed into a tight state and in a use state the elastic balloon is expanded such that the foldable reticulated polylactic acid stent (124/200) is stretched out and adapted to be attach to an inner wall of an affected area, illustrated in Figures 5a, 5b, 13a and 16b ([0091], Lines 3-5; [0092], Last 6 lines; [0093], Lines 1-6 & [0100], Lines 3-5); wherein Miller et al. (US Patent No. 6,293,959), hereinafter Miller, which is incorporated by reference in the prior art of Schorgl (Schorgl: [0092], Last 6 lines), teaches a tubular body (14) with an axially extending through hole, a front/distal end of the tubular body (14) is provided with an elastic balloon (12), and a proximal end of the tubular body (14) is connected to a one-way valve/hub (16) which seals the through hole here, the elastic balloon (12) being expanded by injecting a fluid, and then the fluid is drawn out when the elastic balloon is shrunk/deflated and the tubular body is withdrawn, illustrated in Figure 1 of Miller (Miller: Column 3, Lines 25-39, 53-58, 65-67 & Column 4, Lines 1-10).

    PNG
    media_image1.png
    325
    372
    media_image1.png
    Greyscale

Regarding claim 2, Schorgl discloses the degradable foldable biological amniotic membrane composite repair stent according to claim 1, wherein the foldable reticulated polylactic acid stent is woven/braided from filamentous polylactic acid ([0093], Last line & [0096]).
Regarding claim 3, Schorgl discloses the degradable foldable biological amniotic membrane composite repair stent according to claim 1, wherein the foldable reticulated polylactic acid stent is made of polylactic acid material by laser engraving ([0091], 8th to Last line & [0096]).
Regarding claim 5, Schorgl discloses a degradable foldable biological amniotic membrane composite repair stent (125), illustrated in Figures 5a and 5b, comprising sheet-like polylactic acid (124) and sheet-like amniotic membrane (123) laminated and wound on an outer surface of an elastic balloon (236), a plurality of micropores (P) on the sheet-like polylactic acid (P) filled with the biological amniotic membrane (123), illustrated in Figures 5a, 5b, 16b and modified figure 5b, above ([0066], Lines 1-6; [0092], Lines 8-9; [0093], Last 2 lines & [0100], Lines 3-5); and in an initial state the elastic balloon, the sheet-like polylactic acid (124/200), and the sheet-like amniotic membrane (123) are compressed into a tight state and in ta use state the 
Regarding claim 6, Schorgl discloses the degradable foldable biological amniotic membrane composite repair stent according to claim 5, wherein the sheet-like polylactic acid/stent (124/215) has a limit position/expanded diameter after being stretched by the elastic balloon ([0091], Lines 4-9), and the sheet-like polylactic acid/stent (215) is provided with a locking mechanism (216/217) to maintain the limit position/expanded diameter, illustrated in Figure 14a ([0094], Lines 1-4).
Regarding claim 7, Schorgl discloses the degradable foldable biological amniotic membrane composite repair stent according to claim 5, wherein the sheet-like polylactic acid is a polylactic acid sheet (124) comprising a mesh, illustrated in Figures 5a and 5b ([0093], Last 2 lines & [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Schorgl, or in the alternative, under 35 U.S.C. 103 as obvious over Schorgl in view of Yang et al. (WO 2016/176444), hereinafter Yang.
Regarding claim 4, Schorgl discloses the degradable foldable biological amniotic membrane composite repair stent according to claim 1, wherein the foldable reticulated polylactic acid stent is made of polylactic acid material ([0096]), and inasmuch as only the finished product/apparatus bears patentable weight (The patentability of a product does not depend on its method of production; if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see MPEP 2113), the stent of Schorgl meets all the structural/chemical limitations set forth in the claim(s), and would anticipate the claim.  Nonetheless, it is also to be noted that Yang teaches that it is known in the art to form/manufacture a polylactic acid material stent by 3D printing (Yang: Pg. 1, Lines 22-24; Pg. 7, Lines 25-27 & Pg. 10, Lines 12-13). Thus, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invitation to have the polylactic acid material stent of Schorgl be made by 3D printing, as taught by Yang, since both references teach art equivalent means for making/forming a polylactic acid material stent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774